Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 18, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153609 & (14)                                                                                    Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  JOSEPH CONSTANT,                                                                                                   Justices
           Plaintiff,
  v                                                                SC: 153609
                                                                   AGC: 1770-15
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

         On order of the Court, the motion to amend is GRANTED. The complaint for
  superintending control is considered, and relief is DENIED, because the Court is not
  persuaded that it should grant the requested relief.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 18, 2016
         a1115
                                                                              Clerk